Title: 23d.
From: Adams, John Quincy
To: 


       At 9 this morning I went to see about getting my trunks to Haverhill: Mr. Cranch told me; they have been put on board a vessel, that will sail in two or three days for Newbury Port and from thence, a conveyance will easily be found for sending them to Haverhill. I visited Mr. Toscan; and was afterwards introduced to Mr. Hughes, Mr. Lincoln, and Mr. Gardiner, all three Lawyers. The last, on the 4th. of July, pronounced the most curious, blank verse discourse, that I ever read. He shows beyond all dispute that he is a great admirer of blank verse. Some critics pretend that blank verse is the most noble, and most perfect, in English Poetry. Mr. G: opinion on that subject seems to go further still. He seems to think that it is preferable even upon common occasions to prose, and when I was introduced, I expected to hear him break out into some Raphsody.
       Dined at the French Consuls, and in the afternoon went with him and visited the Governor, and Mr. Russel: I there saw Mr. Seaver who arrived yesterday in a vessel from St. Petersburg. He inform’d us that the Russian Army in time of Peace was composed of 450,000 men. This was a piece of news to me, and would be I fansy to a Russian: I went with the Consul and Mr. Serane, and drank tea at Mr. Tudor’s, who was very polite. Mr. Serane, sung, play’d on the violin, and on the guittar; this gentleman, though only nineteen years old, is quite a virtuose. I spent the evening, and supped at Mr. B. Austin’s. I was again, unwillingly obliged to play all the evening at Whist. I used formerly to be very fond of cards, and could spend evening after evening at play. Whence my present aversion to them arises I know not: but wish it may continue; for I think, that if playing cards is excusable in a woman, it is, for a man, but a miserable loss of time at best. When we rose from Supper it was so late, that I supposed Deacon Smith’s family would be in bed: and went with Mr. Tyler who lodges at Mr. Palmer’s. It was 12 before we retired.
      